The endeavor to surcharge the fiduciary in this proceeding was properly denied by the court below. We affirm its action on the pertinent portions of its opinion which appear in the Reporter's notes.
We have not been convinced that there was anything in the allotment which the trustee made of the $50,000.00 which was paid on account of the Somers, Fitler  Todd mortgage to other participants therein which would warrant a surcharge. We considered the same situation and approved it in Harton's Est.,331 Pa. 507, 1 A.2d 292.
We see nothing in the record before us which would warrant the court below or us in refusing the allowance made to the accountants for counsel fees.
Decree affirmed. Costs to be paid out of the estate.